        Case 2:20-cv-00710-KJN Document 7 Filed 05/18/20 Page 1 of 12

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TRACY LEE DOTSON,                                   No. 2:20-cv-0710 KJN P
12                        Plaintiff,
13            v.                                          ORDER
14    OFFICER CHANDLER, et al.,
15                        Defendants.
16

17   I. Introduction

18          Plaintiff is a state prisoner, proceeding pro se. Plaintiff seeks relief pursuant to 42 U.S.C.

19   § 1983, and has requested leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. This

20   proceeding was referred to this court by Local Rule 302 pursuant to 28 U.S.C. § 636(b)(1).

21          Plaintiff submitted a declaration that makes the showing required by 28 U.S.C. § 1915(a).

22   Accordingly, the request to proceed in forma pauperis is granted.

23          Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C.

24   §§ 1914(a), 1915(b)(1). By this order, plaintiff is assessed an initial partial filing fee in

25   accordance with the provisions of 28 U.S.C. § 1915(b)(1). By separate order, the court will direct

26   the appropriate agency to collect the initial partial filing fee from plaintiff’s trust account and

27   forward it to the Clerk of the Court. Thereafter, plaintiff is obligated to make monthly payments

28   of twenty percent of the preceding month’s income credited to plaintiff’s trust account. These
        Case 2:20-cv-00710-KJN Document 7 Filed 05/18/20 Page 2 of 12

 1   payments will be forwarded by the appropriate agency to the Clerk of the Court each time the

 2   amount in plaintiff’s account exceeds $10.00, until the filing fee is paid in full. 28 U.S.C.

 3   § 1915(b)(2).

 4           As discussed below, plaintiff’s complaint is dismissed with leave to amend.

 5   II. Screening Standards

 6           The court is required to screen complaints brought by prisoners seeking relief against a

 7   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

 8   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

 9   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

10   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1), (2).

11           A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

12   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

13   Cir. 1984). The court may, therefore, dismiss a claim as frivolous when it is based on an

14   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,

15   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully

16   pleaded, has an arguable legal and factual basis. See Jackson v. Arizona, 885 F.2d 639, 640 (9th

17   Cir. 1989), superseded by statute as stated in Lopez v. Smith, 203 F.3d 1122, 1130-31 (9th Cir.

18   2000) (“[A] judge may dismiss [in forma pauperis] claims which are based on indisputably

19   meritless legal theories or whose factual contentions are clearly baseless.”); Franklin, 745 F.2d at

20   1227.
21           Rule 8(a)(2) of the Federal Rules of Civil Procedure “requires only ‘a short and plain

22   statement of the claim showing that the pleader is entitled to relief,’ in order to ‘give the

23   defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atlantic

24   Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).

25   In order to survive dismissal for failure to state a claim, a complaint must contain more than “a

26   formulaic recitation of the elements of a cause of action;” it must contain factual allegations
27   sufficient “to raise a right to relief above the speculative level.” Bell Atlantic, 550 U.S. at 555.

28   However, “[s]pecific facts are not necessary; the statement [of facts] need only ‘give the
                                                         2
            Case 2:20-cv-00710-KJN Document 7 Filed 05/18/20 Page 3 of 12

 1   defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Erickson v.

 2   Pardus, 551 U.S. 89, 93 (2007) (quoting Bell Atlantic, 550 U.S. at 555, citations and internal

 3   quotations marks omitted). In reviewing a complaint under this standard, the court must accept as

 4   true the allegations of the complaint in question, Erickson, 551 U.S. at 93, and construe the

 5   pleading in the light most favorable to the plaintiff. Scheuer v. Rhodes, 416 U.S. 232, 236

 6   (1974), overruled on other grounds, Davis v. Scherer, 468 U.S. 183 (1984).

 7   III. Plaintiff’s Complaint

 8             Plaintiff names two individuals as defendants: Officer Chandler and Lt. Z. Osborne, both

 9   employed at California State Prison, Solano (“CSP”SOL”). In his first claim, plaintiff alleges his

10   mail was tampered with and cites “obstruction of justice.” (ECF No. 1 at 3.) In support, he

11   alleges that Officer Chandler made threatening statements and was unprofessional in his duties at

12   CSP-SOL. Plaintiff states that he was “put up for transfer by Lt. Osborne and was denied by Lt.

13   Osborne,” and “now [his] 602 appeals keep coming up missing.” (Id.)

14             In his second claim, plaintiff alleges retaliation by Lt. Osborne, but in his supporting facts,

15   alleges that Osborne violated plaintiff’s due process rights. Plaintiff states that Lt. Osborne told

16   plaintiff he should not have filed with internal affairs, but plaintiff did so because his 602 appeals

17   kept coming up missing. Plaintiff also claims that Lt. Osborne granted plaintiff’s transfer out of

18   CSP-SOL, and “not to come back,” but plaintiff was “sent back anyway to be put up for transfer.”

19   (ECF No. 1 at 4.)

20             In his third claim, plaintiff claims his due process rights were violated by “staff” at CSP-
21   SOL, but also marked the box “threat to safety.” (ECF No. 11 at 5.) He claims “staff” knew

22   plaintiff had safety issues at CSP-SOL, and claims that Lt. Osborne lied to plaintiff and then

23   denied plaintiff’s transfer away from CSP-SOL. (ECF No. 1 at 5.)

24             As injuries, plaintiff states that he was unable to go home on time because his writ was

25   denied due to missing paperwork. (ECF No. 1 at 3-5.) Plaintiff asks the court to grant him relief

26   so he can go home. “I am late to go home now.” (ECF No. 1 at 6.)
27   ////

28   ////
                                                           3
         Case 2:20-cv-00710-KJN Document 7 Filed 05/18/20 Page 4 of 12

 1   IV. Discussion

 2          As discussed below, the undersigned finds that plaintiff’s complaint must be dismissed,

 3   but plaintiff is granted leave to file an amended complaint.

 4          Habeas or Civil Rights Claims

 5          Initially, it is important to remind plaintiff that he cannot obtain release from prison

 6   through a civil rights action. As plaintiff was informed on August 5, 2014,

 7                  federal courts offer two main avenues to relief on complaints related
                    to one’s imprisonment – a petition for habeas corpus pursuant to 28
 8                  U.S.C. § 2254, and a civil rights complaint pursuant to 42 U.S.C. §
                    1983. Challenges to the validity of one’s confinement or the duration
 9                  of one’s confinement are properly brought in a habeas action,
                    whereas requests for relief turning on the circumstances of one’s
10                  confinement are properly brought in a § 1983 action. Muhammad v.
                    Close, 540 U.S. 749, 750 (2004) (citing Preiser v. Rodriguez, 411
11                  U.S. 475, 500 (1973)); see also 28 U.S.C. § 2254(a) (“[A] district
                    court shall entertain an application for a writ of habeas corpus in
12                  behalf of a person in custody pursuant to the judgment of a State
                    court only on the ground that he is in custody in violation of the
13                  Constitution or laws or treaties of the United States.”); Advisory
                    Committee Notes to Rule 1 of the Rules Governing § 2254 Cases.
14

15   Dotson v. Warden, No. 2:14-cv-1508 KJM EFB P (E.D. Cal.) (ECF No. 8 at 1-2). Thus, if

16   plaintiff seeks release from prison, he must seek such relief through a petition for writ of habeas

17   corpus under 28 U.S.C. § 2254.1 In addition, to the extent plaintiff intends to challenge a

18   conviction sustained in San Bernardino or Los Angeles Counties, plaintiff must file such habeas

19   petition in the Central District of California. (ECF No. 11 at 8.)

20          To state a civil rights claim under § 1983, a plaintiff must allege: (1) the violation of a
21   federal constitutional or statutory right; and (2) that the violation was committed by a person

22   acting under the color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988); Jones v.

23   Williams, 297 F.3d 930, 934 (9th Cir. 2002). An individual defendant is not liable on a civil

24   rights claim unless the facts establish the defendant’s personal involvement in the constitutional

25   1
        Plaintiff is cautioned that the habeas corpus statute imposes a one-year statute of limitations for
26   filing non-capital habeas corpus petitions in federal court. In most cases, the one year period will
     start to run on the date on which the state court judgment became final by the conclusion of direct
27   review or the expiration of time for seeking direct review, although the statute of limitations is
     tolled while a properly filed application for state post-conviction or other collateral review is
28   pending. 28 U.S.C. § 2244(d).
                                                          4
            Case 2:20-cv-00710-KJN Document 7 Filed 05/18/20 Page 5 of 12

 1   deprivation or a causal connection between the defendant’s wrongful conduct and the alleged

 2   constitutional deprivation. See Hansen v. Black, 885 F.2d 642, 646 (9th Cir. 1989); Johnson v.

 3   Duffy, 588 F.2d 740, 743-44 (9th Cir. 1978). That is, plaintiff may not sue any official on the

 4   theory that the official is liable for the unconstitutional conduct of his or her subordinates.

 5   Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

 6             In sum, plaintiff must identify the particular person or persons who violated his rights, set

 7   forth specific factual allegations as to how such person violated plaintiff’s rights, and identify the

 8   relief he seeks that is available under 42 U.S.C. § 1983.

 9             Due Process Claims

10             Plaintiff cannot state a due process claim based on defendants’ roles in handling plaintiff’s

11   administrative appeals. The Due Process Clause protects plaintiff against the deprivation of

12   liberty without the procedural protections to which he is entitled under the law. Wilkinson v.

13   Austin, 545 U.S. 209, 221 (2005). However, plaintiff has no stand-alone due process rights

14   related to the administrative grievance process itself. Ramirez v. Galaza, 334 F.3d 850, 860 (9th

15   Cir. 2003); Mann v. Adams, 855 F.2d 639, 640 (9th Cir. 1988). A prison official’s denial of a

16   grievance does not itself violate the constitution. Evans v. Skolnik, 637 F. App’x 285, 288 (9th

17   Cir. 2015). Thus, the denial, rejection, or cancellation of a grievance does not constitute a due

18   process violation. See, e.g., Wright v. Shannon, 2010 WL 445203, at *5 (E.D. Cal. 2010)

19   (plaintiff’s allegations that prison officials denied or ignored his inmate appeals failed to state a

20   cognizable claim under the First Amendment); Towner v. Knowles, 2009 WL 4281999 at *2
21   (E.D. Cal. 2009) (plaintiff’s allegations that prison officials screened out his inmate appeals

22   without any basis failed to indicate a deprivation of federal rights). “Because there is no right to

23   any particular grievance process, it is impossible for due process to have been violated by

24   ignoring or failing to properly process prison grievances.” Daniels v. Aguillera, 2018 WL

25   1763311 (E.D. Cal. Apr. 12, 2018). While the court does not condone the alleged mishandling of

26   plaintiff’s administrative appeals, plaintiff cannot state a due process claim based solely on such
27   mishandling.

28   ////
                                                          5
        Case 2:20-cv-00710-KJN Document 7 Filed 05/18/20 Page 6 of 12

 1           Likewise, plaintiff cannot state a due process claim based on the alleged denial of his

 2   request for transfer to a different prison. Inmates do not have a constitutional right to be housed

 3   at a particular facility or institution or to be transferred, or not transferred, from one facility or

 4   institution to another. Olim v. Wakinekona, 461 U.S. 238, 244-48 (1983); Meachum v. Fano, 427

 5   U.S. 215, 224-25 (1976); Johnson v. Moore, 948 F.2d 517, 519 (9th Cir. 1991) (per curiam).

 6   Also, an inmate does not have a constitutional right to any particular classification. Moody v.

 7   Daggett, 429 U.S. 78, 88 n.9 (1976); Hernandez v. Johnston, 833 F.2d 1316, 1318 (9th Cir. 1987)

 8   (holding that inmate had no protectable liberty interest in a classification status, such as “violent”

 9   or “non-violent.”). Alleged deprivations of rights arising from prison officials’ housing and

10   classification decisions do not give rise to a federal constitutional claim encompassed by the

11   Fourteenth Amendment. Board of Regents v. Roth, 408 U.S. 564, 569 (1972).

12           Because plaintiff cannot amend his complaint to state due process claims under the above

13   standards, plaintiff is not granted leave to include such due process claims in any amended

14   complaint.

15           Verbal Threats

16           Similarly, allegations of harassment, embarrassment, and defamation are not cognizable

17   under section 1983. Rutledge v. Arizona Bd. of Regents, 660 F.2d 1345, 1353 (9th Cir.1981),

18   aff’d sub nom. Kush v. Rutledge, 460 U.S. 719 (1983); see also Franklin v. Oregon, 662 F.2d

19   1337, 1344 (9th Cir. 1982) (allegations of harassment with regards to medical problems not

20   cognizable); Ellingburg v. Lucas, 518 F.2d 1196, 1197 (8th Cir. 1975) (Arkansas state prisoner
21   does not have cause of action under § 1983 for being called obscene name by prison employee);

22   Batton v. North Carolina, 501 F.Supp. 1173, 1180 (E.D. N.C. 1980) (mere verbal abuse by prison

23   officials does not state claim under § 1983). Allegations of mere threats are also not cognizable.

24   See Gaut v. Sunn, 810 F.2d 923, 925 (9th Cir. 1987) (mere threat does not constitute

25   constitutional wrong, nor do allegations that naked threat was for purpose of denying access to

26   courts compel contrary result). Thus, plaintiff’s allegations that defendant Chandler made verbal
27   threats fail to state a cognizable civil rights claim. Plaintiff includes no factual allegations to

28   support a claim for mail tampering or obstruction of justice in connection with plaintiff’s claims
                                                          6
         Case 2:20-cv-00710-KJN Document 7 Filed 05/18/20 Page 7 of 12

 1   that defendant Chandler made such verbal threats. Thus, the court is unable to determine whether

 2   plaintiff can amend to state cognizable civil rights claims against defendant Chandler.

 3          Retaliation Claim

 4          As for plaintiff’s retaliation claim against Lt. Osborne, it is unclear whether plaintiff can

 5   state a cognizable claim because plaintiff did not allege facts meeting all of the elements of a

 6   retaliation claim. “Prisoners have a First Amendment right to file grievances against prison

 7   officials and to be free from retaliation for doing so.” Watison v. Carter, 668 F.3d 1108, 1114

 8   (9th Cir. 2012) (citation omitted). To state a viable First Amendment retaliation claim, a prisoner

 9   must allege five elements: “(1) An assertion that a state actor took some adverse action against an

10   inmate (2) because of (3) that prisoner’s protected conduct, and that such action (4) chilled the

11   inmate’s exercise of his First Amendment rights, and (5) the action did not reasonably advance a

12   legitimate correctional goal.” Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005).

13   Conduct protected by the First Amendment includes communications that are “part of the

14   grievance process.” Brodheim v. Cry, 584 F.3d 1262, 1271 n.4 (9th Cir. 2009). If plaintiff

15   intends to assert a retaliation claim in his amended complaint, he must specifically identify the

16   protected conduct at issue, name the defendant who took adverse action against him, and plead

17   that the allegedly adverse action2 was taken “because of” plaintiff’s protected conduct.3

18          The Ninth Circuit has found that preserving institutional order, discipline and security are

19   legitimate penological goals which, if they provide the motivation for an official act taken, will

20   defeat a claim of retaliation. Barnett v. Centoni, 31 F.3d 813, 816 (9th Cir.1994); Rizzo v.
21   Dawson, 778 F.2d 527, 532 (9th Cir.1985) (“Challenges to restrictions of first amendment rights

22   must be analyzed in terms of the legitimate policies and goals of the correctional institution in the

23
     2
       For purposes of evaluating a retaliation claim, an adverse action is action that “could chill a
24   person of ordinary firmness from continuing to engage in the protected activity[ ].” Pinard v.
     Clatskanie School Dist., 467 F.3d 755, 770 (9th Cir. 2006). See also White v. Lee, 227 F.3d
25   1214, 1228 (9th Cir. 2000).
26   3
       Prisoners have a constitutional right to file prison grievances and pursue civil rights litigation in
27   the courts. See Rhodes, 408 F.3d at 567. Prison officials may not retaliate against prisoners for
     exercising these rights. Id. at 568; see also Hines v. Gomez, 108 F.3d 265, 267 (9th Cir. 1997);
28   Bradley v. Hall, 64 F.2d 1276, 1279 (9th Cir. 1995).
                                                         7
        Case 2:20-cv-00710-KJN Document 7 Filed 05/18/20 Page 8 of 12

 1   preservation of internal order and discipline, maintenance of institutional security, and

 2   rehabilitation of prisoners.”). The burden is thus on plaintiff to allege and demonstrate that

 3   legitimate correctional purposes did not motivate the actions by prison officials about which he

 4   complains. See Pratt v. Rowland, 65 F.3d 802, 808 (9th Cir. 1995) (“[Plaintiff] must show that

 5   there were no legitimate correctional purposes motivating the actions he complains of.”).

 6          Plaintiff is granted leave to amend to attempt to state a retaliation claim against defendant

 7   Lt. Osborne.

 8          Potential Eighth Amendment Claim

 9          In his third claim, plaintiff alleges that his due process rights were violated by unidentified

10   CSP-SOL staff because the staff knew plaintiff had safety issues at CSP-SOL. Plaintiff has

11   identified no factual allegations demonstrating a violation of his due process rights in connection

12   with this third claim, and plaintiff fails to adequately identify the nature of the “safety issues” he

13   faced. This makes it difficult to evaluate plaintiff’s claim. That said, under the Eighth

14   Amendment, prison officials have a duty to protect prisoners. Farmer v. Brennan, 511 U.S. 825,

15   833 (1994). To establish a violation of this duty, the prisoner must establish that prison officials

16   were deliberately indifferent to a serious threat to the inmate's safety. Id. at 834.

17          “‘Deliberate indifference’ has both subjective and objective components.” Labatad v.

18   Corr. Corp. of Am., 714 F.3d 1155, 1160 (9th Cir. 2013). The prisoner must show that “the

19   official [knew] of and disregard[ed] an excessive risk to inmate . . . safety; the official must both

20   be aware of facts from which the inference could be drawn that a substantial risk of serious harm
21   exists, and [the official] must also draw the inference.” Farmer, 511 U.S. at 837. “Liability may

22   follow only if a prison official ‘knows that inmates face a substantial risk of serious harm and

23   disregards that risk by failing to take reasonable measures to abate it.’” Labatad, 714 F.3d at

24   1160 (quoting Farmer, 511 U.S. at 847).

25          Plaintiff is granted leave to amend to attempt to state an Eighth Amendment claim.

26          Improper Joinder
27          Finally, plaintiff is cautioned that Federal Rule of Civil Procedure 20(a) provides that all

28   persons may be joined in one action as defendants if “any right to relief is asserted against them
                                                         8
        Case 2:20-cv-00710-KJN Document 7 Filed 05/18/20 Page 9 of 12

 1   jointly, severally, or in the alternative with respect to or arising out of the same transaction,

 2   occurrence, or series of transactions or occurrences” and “any question of law or fact common to

 3   all defendants will arise in the action.” Fed. R. Civ. P. 20(a)(2). See also George v. Smith, 507

 4   F.3d 605, 607 (7th Cir. 2007) (“Unrelated claims against unrelated defendants belong in different

 5   suits”). If unrelated claims are improperly joined, the court may dismiss them without prejudice.

 6   Fed. R. Civ. P. 21; 7 Alan Wright, Arthur Miller & Mary Kay Kane, Richard Marcus, Federal

 7   Practice and Procedure § 1684 (3d ed. 2012); Michaels Building Co. v. Ameritrust Co., 848 F.2d

 8   674, 682 (6th Cir. 1988) (affirming dismissing under Rule 21 of certain defendants where claims

 9   against those defendants did not arise out of the same transaction or occurrences, as required by

10   Rule 20(a)).

11             Here, it is unclear whether plaintiff’s putative retaliation claim against defendant Lt.

12   Osborne is related to plaintiff’s third claim against unidentified staff at CSP-SOL. In his

13   amended complaint, plaintiff should take care only to raise claims arising out of the same incident

14   involving the same individual or individuals. Unrelated claims must be brought in a separate

15   action.

16   V. Leave to Amend

17             For all of the above reasons, the court finds the allegations in plaintiff’s complaint so

18   vague and conclusory that it is unable to determine whether the current action is frivolous or fails

19   to state a claim for relief. The court has determined that the complaint does not contain a short

20   and plain statement as required by Fed. R. Civ. P. 8(a)(2). Although the Federal Rules adopt a
21   flexible pleading policy, a complaint must give fair notice and state the elements of the claim

22   plainly and succinctly. Jones v. Cmty. Redev. Agency, 733 F.2d 646, 649 (9th Cir. 1984).

23   Plaintiff must allege with at least some degree of particularity overt acts which defendants

24   engaged in that support plaintiff's claim. Id. Because plaintiff has failed to comply with the

25   requirements of Fed. R. Civ. P. 8(a)(2), the complaint must be dismissed. The court, however,

26   grants leave to file an amended complaint.
27             If plaintiff chooses to amend the complaint, plaintiff must demonstrate how the conditions

28   about which he complains resulted in a deprivation of plaintiff’s constitutional rights. See, e.g.,
                                                          9
         Case 2:20-cv-00710-KJN Document 7 Filed 05/18/20 Page 10 of 12

 1   West, 487 U.S. at 48. Also, the complaint must allege in specific terms how each named

 2   defendant is involved. Rizzo v. Goode, 423 U.S. 362, 371 (1976). There can be no liability

 3   under 42 U.S.C. § 1983 unless there is some affirmative link or connection between a defendant’s

 4   actions and the claimed deprivation. Rizzo, 423 U.S. at 371; May v. Enomoto, 633 F.2d 164, 167

 5   (9th Cir. 1980). Furthermore, vague and conclusory allegations of official participation in civil

 6   rights violations are not sufficient. Ivey v. Bd. of Regents, 673 F.2d 266, 268 (9th Cir. 1982).

 7          Plaintiff may not change the nature of this suit by alleging new, unrelated claims.4 See

 8   Fed. R. Civ. P. 20(a)(2).

 9          In addition, plaintiff is informed that the court cannot refer to a prior pleading in order to

10   make plaintiff’s amended complaint complete. Local Rule 220 requires that an amended

11   complaint be complete in itself without reference to any prior pleading. This requirement exists

12   because, as a general rule, an amended complaint supersedes the original complaint. See Ramirez

13   v. County of San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015) (“an ‘amended complaint

14   supersedes the original, the latter being treated thereafter as non-existent.’” (internal citation

15   omitted)). Once plaintiff files an amended complaint, the original pleading no longer serves any

16   function in the case. Therefore, in an amended complaint, as in an original complaint, each claim

17   and the involvement of each defendant must be sufficiently alleged.

18          In accordance with the above, IT IS HEREBY ORDERED that:

19          1. Plaintiff’s request for leave to proceed in forma pauperis is granted.

20          2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. Plaintiff
21   is assessed an initial partial filing fee in accordance with the provisions of 28 U.S.C.

22   4
       As discussed above, a plaintiff may properly assert multiple claims against a single defendant.
23   Fed. Rule Civ. P. 18. Also, a plaintiff may join multiple defendants in one action where “any
     right to relief is asserted against them jointly, severally, or in the alternative with respect to or
24   arising out of the same transaction, occurrence, or series of transactions and occurrences” and
     “any question of law or fact common to all defendants will arise in the action.” Fed. R. Civ. P.
25   20(a)(2). Unrelated claims against different defendants must be pursued in separate lawsuits. See
26   George, 507 F.3d at 607. This rule is intended “not only to prevent the sort of morass [a multiple
     claim, multiple defendant] suit produce[s], but also to ensure that prisoners pay the required filing
27   fees -- for the Prison Litigation Reform Act limits to 3 the number of frivolous suits or appeals
     that any prisoner may file without prepayment of the required fees. 28 U.S.C. § 1915(g).”
28   George, 507 F.3d at 607.
                                                          10
        Case 2:20-cv-00710-KJN Document 7 Filed 05/18/20 Page 11 of 12

 1   § 1915(b)(1). All fees shall be collected and paid in accordance with this court’s order to the

 2   Director of the California Department of Corrections and Rehabilitation filed concurrently

 3   herewith.

 4             3. Plaintiff’s complaint is dismissed.

 5             4. Within sixty days from the date of this order, plaintiff shall complete the attached

 6   Notice of Amendment and submit the following documents to the court:

 7                    a. The completed Notice of Amendment; and

 8                    b. An original and one copy of the Amended Complaint.

 9   Plaintiff’s amended complaint shall comply with the requirements of the Civil Rights Act, the

10   Federal Rules of Civil Procedure, and the Local Rules of Practice. The amended complaint must

11   also bear the docket number assigned to this case and must be labeled “Amended Complaint.”

12             Failure to file an amended complaint in accordance with this order may result in the

13   dismissal of this action.

14   Dated: May 18, 2020

15

16
     /dots0710.14n
17

18

19

20
21

22

23

24

25

26
27

28
                                                         11
       Case 2:20-cv-00710-KJN Document 7 Filed 05/18/20 Page 12 of 12

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   TRACY LEE DOTSON,                              No. 2:20-cv-0710 KJN P
12                     Plaintiff,
13          v.                                      NOTICE OF AMENDMENT
14   CHANDLER, et al.,
15                     Defendants.
16

17         Plaintiff hereby submits the following document in compliance with the court's order

18   filed______________.

19                _____________                 Amended Complaint
     DATED:
20
21                                              ________________________________
                                                Plaintiff
22

23

24

25

26
27

28
                                                   12
